883 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry HOPKINS, a/k/a Spade, Defendant-Appellant.
No. 88-5659.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1989.Decided Aug. 11, 1989.

Waverly W. Jones, Jr., for appellant.
Henry E. Hudson, United States Attorney, Charles Dee Griffith, Jr., Office of the United States Attorney, for appellee.
Before WIDENER, K.K. HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Larry Hopkins pleaded guilty to one count of possession of cocaine with intent to distribute, see 21 U.S.C. Sec. 841(a)(1) and (b), and was sentenced to 10 years in prison and a consecutive 8-year period on special parole.  He has appealed his conviction and we affirm.


2
Counsel for Hopkins has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Hopkins has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.


6
AFFIRMED.